TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-009-00595-CV



    Texas Youth Commission and Laurence Thomas, in his official capacity, Appellants

                                                   v.

                                         Jane Doe, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-07-003800, HONORABLE C. W. DUNCAN JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants Texas Youth Commission and Laurence Thomas, in his official capacity,

and appellee Jane Doe have filed a joint motion to dismiss the appeal, informing the Court that

they have “reached an agreement in principle to settle all claims in this case.” The parties state that

pursuant to this agreement, they “have agreed to seek dismissal of the appeal herein so that

this matter may be remanded to the trial court.” The parties “have further agreed to file a motion

dismissing with prejudice all claims in the trial court below, with all Parties to bear their own costs.”

The parties move that we dismiss the appeal and remand to the district court for further proceedings

to effectuate their agreement. We grant the parties’ joint motion, dismiss the appeal, and remand to

the district court for further proceedings consistent with the parties’ agreement. See Tex. R. App.

P. 42.1.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed and Remanded

Filed: March 10, 2011




                                              2